IN THE SUPREME COURT OF THE STATE OF NEVADA


                PETER JASON HELFRICH,                                  No. 67530
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                      FILED
                CLARK,
                Respondent.                                                   MAR 1 8 2016
                                                                                CFI EsKu.FLRIrE.DNIPENICAONLIRT
                                                                             RKAQ
                                                                             TR
                                                                       CLE
                                                                      BY       S•    k
                                                                                DEPUTY CLER




                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                            This original pro se petition for a writ of mandamus as
                amended, asks this court to compel respondent to (1) reverse its order
                vacating all pending motions and to grant those motions and (2) transfer
                venue to the First Judicial District Court. Although petitioner argues that
                respondent has failed to transfer venue to the First Judicial District Court
                as set forth in respondent's September 24, 2014, order, appellant appealed
                from that order and then filed this writ petition while that appeal was still
                pending. Thus, when petitioner submitted this writ petition on March 9,
                2015, respondent lacked jurisdiction to transfer venue because petitioner's
                appeal from the venue transfer order had not yet been resolved. Foster v.
                Dingwall, 126 Nev. 49, 52, 228 P.3d 453, 454-55 (2010). Subsequently,
                however, the venue transfer order was affirmed, see Helfrich v. Marshall,
                Docket No. 66711 (Order of Affirmance, March 12, 2015), and remittitur
                issued on April 22, 2015, at which time jurisdiction was returned to
SUPREME COURT
     OF
     NEVADA


(0) 1947A   e                                                                                               - 08 6781
                respondent for it to transfer venue to the First Judicial District Court.
                This writ petition is therefore moot. Accordingly, we
                            ORDER the petition DENIED.



                                                                                       J.
                                                            Hardesty


                                                                                        CT.
                                                            Saitta


                                                                                        J.




                cc: Peter Jason Helfrich
                     Attorney General/Carson City
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                      2
(0) I (07A